         Case 2:20-cv-00232-JTA Document 19 Filed 05/03/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

EDWARD JAMES PICKETT, JR.,                  )
                                            )
      Plaintiff,                            )
                                            )   CIVIL ACTION NO.
v.                                          )   2:20-cv-00232-JTA
                                            )         [WO]
ANDREW SAUL,                                )
Commissioner of Social Security,            )
                                            )
      Defendant.                            )

                                 FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith, it is

      ORDERED AND ADJUDGED as follows:

      1. The Commissioner’s motion to dismiss without prejudice is GRANTED.

      2. The costs of this action should be taxed as paid.

      3. This case is closed.

      The Clerk of the Court is directed to enter this document on the civil docket as a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this 3rd day of May, 2021.




                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE
